United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
M.T., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIAL COMMAND, CPAC-TOBY
HANNA ARMY DEPOT, Tobyhanna, PA,
Employer
_________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-177
Issued: July 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2011 appellant filed a timely appeal from a May 17, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the schedule award issue.
ISSUE
The issue is whether appellant sustained more than two percent monaural hearing loss of
the left ear, for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 9, 2010 appellant, then a 65-year-old sheet metal worker, filed an occupational
disease claim alleging that he sustained a bilateral hearing loss due to work-related noise
exposure. He stated that he was exposed to noise from loud machines, presses and air tools in
the workshop. Appellant realized that his condition was caused or related to his employment on
June 29, 1993. He retired on April 30, 2005.
By letter dated June 18, 2010, OWCP advised appellant of the additional evidence
needed to establish his claim.
OWCP received a January 21, 2005 employing establishment audiogram showing the
following decibel losses at 500, 1,000, 2,000 and 3,000 Hertz (Hz): 5, 10, 15 and 35 for the right
ear and 10, 10, 40 and 65 for the left ear.
In a letter dated July 13, 2010, the employing establishment concurred with appellant’s
noise history and provided OWCP with a sheet metal shop noise survey report. It noted that he
had noise exposure for eight hours daily and that he was part of its hearing conservation
program.
On November 4, 2010 OWCP accepted that appellant was last exposed to noise on
April 29, 2005 the day before he retired. It noted that his noise exposure with the employing
establishment occurred from February 1984 to April 30, 2005.
On November 5, 2010 OWCP referred appellant, together with a statement of accepted
facts, to Dr. Clifford N. Steinig, a Board-certified otolaryngologist, for a second opinion
evaluation regarding the nature and extent of hearing loss.
In a November 22, 2010 report, Dr. Steinig reviewed appellant’s history of noise
exposure and treatment. His findings included that impedance audiometry was normal
bilaterally, indicating no fluid in either middle ear or normal Eustachian tube function.
Dr. Steinig advised that the audiometric study showed that appellant’s hearing was within normal
limits through 2,000 cycles per second in the right ear and through 1,000 cycles per second in the
left ear, with a binaural moderately severe sensorineural loss in the higher frequencies. He found
that appellant’s hearing was a bit worse in his left ear, which explained why tinnitus was present
in that ear. Dr. Steinig opined that appellant had a significant binaural sensorineural loss, which
worsened over the years with exposure to loud noise as a civilian employee. He recommended
hearing aids in both ears. Dr. Steinig submitted the November 22, 2010 audiogram which
revealed the following decibel losses at 500, 1,000, 2,000 and 3,000 Hz: 0, 5, 15 and 45 for the
right ear and 0, 0, 45 and 60 for the left ear.
On December 3, 2010 OWCP accepted appellant’s claim for bilateral sensorineural
hearing loss due to his employment-related noise exposure.
In a January 3, 2011 report, an OWCP medical adviser reviewed Dr. Steinig’s
November 22, 2010 report and audiologic testing. Applying OWCP’s standardized procedures
to this evaluation, he determined that appellant had a 1.88 percent hearing loss in the left ear
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
2

Impairment (A.M.A., Guides) (6th ed. 2009). Decibel losses for the left ear were totaled at 105
and divided by four, to obtain the average hearing loss per cycle of 26.25. The 26.25 average
was then reduced by the 25 decibel fence to equal 1.25 multiplied by 1.5 decibels, resulting in a
1.88 percent left monaural loss. Decibel losses for the right ear were totaled at 65 and divided by
four, to obtain the average hearing loss per cycle of 16.25. The 16.25 average was then reduced
by the 25 decibel fence to equal 0 decibels, resulting in a zero percent right monaural loss. The
medical adviser recommended the authorization of a hearing aid for the left ear. He determined
that appellant had zero percent binaural hearing loss and reached maximum medical
improvement on November 22, 2010.
In a letter dated March 15, 2011, OWCP advised appellant that the medical adviser
determined that he was eligible for a schedule award of two percent for the left ear. It noted that
a hearing aid was authorized for the left ear. OWCP also advised appellant that he must file a
claim for his schedule award. On March 25, 2011 appellant requested a schedule award and
submitted a Form CA-7.
By decision dated May 17, 2011, OWCP granted appellant a schedule award for two
percent monaural hearing loss of the left ear. The period of the award was from November 22 to
29, 2010 to last 1.04 weeks.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides (6th ed. 2009) has been adopted by OWCP for evaluating
schedule losses and the Board has concurred in such adoption.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted.
The remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural
hearing loss.7 The binaural loss is determined by calculating the loss in each ear using the
formula for monaural loss; the lesser loss is multiplied by five, then added to the greater loss and
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b) (January 2010).

6

Id.

7

Id.

3

the total is divided by six to arrive at the amount of the binaural hearing loss.8 The Board has
concurred in OWCP’s adoption of this standard for evaluating hearing loss.9
The Board has also noted OWCP’s policy to round the calculated percentage of
impairment to the nearest whole number.10
ANALYSIS
OWCP referred appellant to Dr. Steinig to determine the extent and degree of any
employment-related hearing loss. Dr. Steinig evaluated appellant on November 22, 2010 and
determined that he sustained bilateral sensorineural hearing loss due to noise exposure
encountered in his federal employment.
OWCP’s medical adviser, reviewed Dr. Steinig’s report and audiometric findings and
properly applied OWCP’s standardized procedures to rate two percent monaural hearing loss
impairment in the left ear. The Board finds that the medical report submitted by the medical
adviser conforms to applicable criteria and constitutes the weight of the medical evidence. In a
report dated January 3, 2011, the medical adviser reviewed the November 22, 2010 audiogram,
which recorded frequency levels at the 500, 1,000, 2,000 and 3,000 cycles per second levels and
revealed decibel losses of 0, 5, 15 and 45 respectively in the right ear for a total decibel loss of
65 on the right. The medical adviser followed established procedures and divided this total by 4
which resulted in an average loss of 16.25 decibels and subtracted the fence of 25 decibels to
equal -8.75 decibels. He then multiplied this by the established factor of 1.5 to result in a 0
percent monaural hearing loss for the right ear.
The medical adviser followed the same procedure on the left, noting that the test results
for the left ear at the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second revealed
decibel losses of 0, 0, 45 and 60 decibels respectively, for a total of 105 decibels. He divided
this by 4, for an average hearing loss of 26.25 decibels, subtracted the fence of 25 decibels to
equal 1.25 decibels and multiplied this by the established factor of 1.5, for a 1.875 percent
monaural hearing loss for the left ear, rounded up to 2 percent.11 The weight of medical
evidence established that appellant was entitled to a schedule award for a 2 percent monaural
hearing loss of the left ear.12
On appeal, appellant contends that he has constant ringing in his left ear and questions the
amount of his award based on the recommendation of hearing aids. The Board notes that hearing
aids were authorized for the left ear but the medical adviser found no medical basis for a right ear
8

Id.

9

See Donald Stockstad, 53 ECAB 301 (2002), petition for recon., granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
10

Robert E. Cullison, 55 ECAB 570 (2004); J.H., Docket No. 08-2432 (issued June 15, 2009). See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b) (September 2010).
11

Id.

12

See S.G., 58 ECAB 383 (2007).

4

hearing aid. OWCP properly relied upon the opinion of the medical adviser who computed the
percentage of appellant’s hearing loss based on the formula contained in the A.M.A., Guides.13
Although the A.M.A., Guides allows for compensation of up to five percent for tinnitus in the
presence of measurable hearing loss if the tinnitus impacts the ability to perform activities of
daily living, there is presently no medical evidence that appellant’s tinnitus interferes with
activities of daily living.14 Appellant may request a schedule award or increased schedule award
based on evidence of a new exposure or medical evidence showing progression of an
employment-related condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained more than a two
percent monaural hearing loss of the left ear, for which he received a schedule award.

13

The only other audiogram of record, the January 21, 2005 employing establishment audiogram, may not be the
basis of an impairment rating as it was not certified by a physician. E.S., Docket No. 11-1724 (issued March 27,
2012); see Joshua A. Holmes, 42 ECAB 231 (1990) (while OWCP should evaluate audiograms from a physician that
are made within about two years of each other and are submitted by more than one specialist, OWCP does not have
to review an audiogram which has not been certified by a physician).
14

See A.M.A., Guides 249; see S.G., supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT the May 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

